DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6, 8, 9, 13 and 19 are objected to because of the following informalities:  
Claim 6 last line needs a period “.”.
Claim 8 recites “less than minimum…”, which should have been “less than a minimum…” instead. 
Claim 9 last line needs a period “.”.
Claim 13 recites “…the second direction…”, which should been “… a second direction…” instead.
Claim 19 recites “…the second direction…”, which should been “… a second direction…” instead.
Appropriate correction is required.

Double Patenting
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,880,999. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,880,999 discloses a reference line, a first reference line, and a second reference line, which are equivalent to instant applicant’s first reference line, second reference line, and third reference line, respectively. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,880,999 in view of Diberardino et al. (US 7,132,735). U.S. Patent No. 10,880,999 does not teach the plurality of pads arranged in a fan shape. However, Diberardino et al. discloses plurality of pads arranged in a fan shape (as shown in Figs. 4-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of pads arranged in a fan shape in U.S. Patent No. 10,880,999, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0366049) in view of Bae et al. (US 2015/0103500; hereinafter “Bae”) and Diberardino et al. (US 7,132,735; hereinafter “Diberardino”).
Regarding claim 1, Lee teaches a display panel (Fig. 1) comprising: a display substrate (100, Fig. 1) having a display area (DA, Fig. 1) to display an image ([0034]: …an image is displayed…), and a pad area (area below DA including 110 and 140, Fig. 1) disposed on at least one side (bottom side in Fig. 1) of the display area; and a plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged on the pad area in a first direction (horizontal direction in Fig. 2), the plurality of pads comprises: a plurality of first pads (110b, P2, Fig. 2), and each of the first pads extending with respect to a first reference line (vertical imaginary line in Fig. 2) that is parallel to a second direction (vertical direction in Fig. 2) normal to the first direction; and a plurality of second pads (110a, P1 or 110c, P3, Fig. 2), and each of the second pads has an each second inclination (inclination as shown in Fig. 2) and wherein at least one of a second reference line (reference line cross top ends of P1, P2, P3 in Fig. 2) and a third reference line (reference line cross bottom ends of P1, P2, P3 in Fig. 2) defined by connection respective ends of the first pads and the second pads, and wherein the second reference line is defined adjacent to the display area (top of 110a, 110b, 110c closer to display area, see Figs. 1, 2), and the third reference line is defined adjacent to an edge of the display substrate (bottom of 110a, 110b, 110c closer to edge of 100; note 140 can have same structure as in Fig. 2; [0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… with a predetermined inclination angle…”).
Lee does not teach each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line. However, Bae teaches each first pads (PG1, RP1, RP2, PG3, Fig. 22) has an each first inclination (inclination of PD1 and PD3, Fig. 22) with respect to a first reference line (vertical reference line) that is parallel to a second direction (vertical direction in Fig. 22); each second pads (PG2 and PG4, Fig. 22) has an each second inclination (inclination of PG2 and PG4, Fig. 22), which is different from the each first inclination, with respect to the first reference line (as shown in Fig. 22); wherein the each second inclination is greater than the each first inclination (as shown in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line in Lee, as taught by Bae, in order to improve the reliability of the electrical connection.
Lee does not teach at least one of the second reference line and the third reference line is a curved line. However, Diberardino teaches a plurality of pads (same as 14, Figs. 4-9), reference line (inner ends of 14, Figs. 4-9) and another reference line (outer ends of 14, Figs. 4-9) are curved lines (see 14 in Figs. 4-9) defined by connection respective ends of the pads; wherein the plurality of pads arranged in a fan shape (as shown in Figs. 4-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the second reference line and the third reference line is a curved line in Lee in view of Bae, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.
	Regarding claim 2, Lee in view of Bae and Diberardino teaches the display panel of claim 1, and Diberardino teaches wherein the plurality of pads arranged in a fan shape (as established by Diberardino in above claim 1; see Figs. 4-9 in Diberardino).
Regarding claim 3, Lee in view of Bae and Diberardino teaches the display panel of claim 1. The modified Lee does not teach the specific configuration wherein the second reference line is a curved line convex toward the display area, and the third reference line is a straight line parallel to the edge of the display substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second reference line is a curved line convex toward the display area, and the third reference line is a straight line parallel to the edge of the display substrate in Lee in view of Bae and Diberardino, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the second reference line and third reference line can be rearranged either individually to a straight line based on Lee or to a curved line based on Diberardino, and this rearrangement yields predictable results of providing reliable electrical connection between different pitch width.
	Regarding claim 4, Lee in view of Bae and Diberardino teaches the display panel of claim 1. The modified Lee does not teach the specific configuration wherein the second reference line is a substantially straight line extending generally parallel to the edge of the display substrate, and the third reference line is a curved line convex toward the edge of the display substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second reference line is a substantially straight line extending generally parallel to the edge of the display substrate, and the third reference line is a curved line convex toward the edge of the display substrate in Lee in view of Bae and Diberardino, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the second reference line and third reference line can be individually rearranged either to a straight line based on Lee or to a curved line based on Diberardino, and this rearrangement yields predictable results of providing reliable electrical connection between different pitch width.
	Regarding claim 5, Lee in view of Bae and Diberardino teaches the display panel of claim 1, and Bae further teaches wherein the each second inclination is greater than the each first inclination (as established in above claim 1 by Bae).
	Regarding claim 6, Lee in view of Bae and Diberardino teaches the display panel of claim 1, and Lee further teaches wherein the plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged in a plurality of pad groups (110a, 110b, 110c, Fig. 2), and the plurality of pad groups comprises: a first pad group (110b, Fig. 2) is disposed on a central portion of the pad area; and a second pad group (110a or 110c, Fig. 2) is disposed on at least one side of the first pad group, and wherein the first pad group includes the first pads, and the second pad group includes the second pads (as shown in Fig. 2).
	Regarding claim 7, Lee in view of Bae and Diberardino teaches the display panel of claim 6. Lee does not teach wherein the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch. However, Bae further teaches first pads in a first pad group (PG1, RP1, RP2 and PG3 in Fig. 22) are spaced from each other at a first pitch, and second pads in second pad group (PG2 and PG4, Fig. 22) are spaced from each other at a second pitch different from the first pitch (pitch of PG2 and PG4 shown to be wider than pitch of PG1, RP1, RP2 and PG3 in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch in Lee in view of Bae and Diberardino, as taught by Bae, in order to improve the reliability of the electrical connection.
	Regarding claim 9, Lee in view of Bae and Diberardino teaches the display panel of claim 7, and Bae further teaches wherein the second pad group comprises: a plurality of first sub pad groups disposed on one side of the first pad group (such as PG2 on the left side in Fig. 22 of Bae); and a plurality of second sub pad groups disposed on the other side of the first pad group (such as PG4 on the right side in Fig. 22 of Bae), and wherein each of the first sub pad groups and the second sub pad groups comprises the second pads (as shown in Fig. 22 of Bae).
	Regarding claim 12, Lee in view of Bae and Diberardino teaches the display panel of claim 6, and Lee further teaches wherein the second pads of an n-th first sub pad group from the first pad group in one direction and the second pads of an n-th second sub pad group from the first pad group in the other direction are disposed generally symmetrical to each other with respect to the first pad group, where the n is an integer equal to or greater than 1 (half right and half left of 110 are symmetrical as shown in Fig. 2 of Lee).
Regarding claim 13, Lee teaches a display panel (Fig. 1) comprising: a display substrate (100, Fig. 1) having a display area (DA, Fig. 1) to display an image ([0034]: …an image is displayed…), and a pad area (area below DA including 110 and 140, Fig. 1) disposed on at least one side (bottom side in Fig. 1) of the display area; a plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged on the pad area in a first direction (horizontal direction in Fig. 2); and a plurality of lines ([0006]: “…wires may extend in various shapes, and may also be connected to pads in a pad unit below the arrow substrate…”) disposed between the display area and the pad area, wherein the plurality of pads comprise: a plurality of first pads (110b, P2, Fig. 2), each of the first pads extending with respect to a first reference line (vertical imaginary line in Fig. 2) that is parallel to a second direction (vertical direction) normal to the first direction; and a plurality of second pads (110a, P1 or 110c, P3, Fig. 2), each of the second pads has an each second inclination (inclination as shown in Fig. 2) with respect to the first reference line, and wherein at least one of a second reference line (reference line cross top ends of P1, P2, P3 in Fig. 2) and a third reference line (reference line cross bottom ends of P1, P2, P3 in Fig. 2) defined by connection respective ends of the first pads and the second pads, and wherein the second reference line is defined adjacent to the display area (top of 110a, 110b, 110c closer to display area, see Figs. 1, 2), and the third reference line is defined adjacent to an edge of the display substrate (bottom of 110a, 110b, 110c closer to edge of 100; note 140 can have same structure as in Fig. 2; [0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… with a predetermined inclination angle…”).
Lee does not teach each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; each second inclination with respect to the first reference line different from the each first inclination. However, Bae teaches each first pads (PG1, RP1, RP2, PG3, Fig. 22) has an each first inclination (inclination of PD1 and PD3, Fig. 22) with respect to a first reference line (vertical reference line) that is parallel to a second direction (vertical direction in Fig. 22); each second pads (PG2 and PG4, Fig. 22) has an each second inclination (inclination of PG2 and PG4, Fig. 22), which is different from the each first inclination, with respect to the first reference line (as shown in Fig. 22); wherein the each second inclination is greater than the each first inclination (as shown in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; each second inclination with respect to the first reference line different from the each first inclination in Lee, as taught by Bae, in order to improve the reliability of the electrical connection.
Lee does not teach at least one of the second reference line and the third reference line is a curved line. However, Diberardino teaches a plurality of pads (same as 14, Figs. 4-9), reference line (inner ends of 14, Figs. 4-9) and another reference line (outer ends of 14, Figs. 4-9) are curved lines (see 14 in Figs. 4-9) defined by connection respective ends of the pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the second reference line and the third reference line is a curved line in Lee in view of Bae, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.
Regarding claim 14, Lee in view of Bae and Diberardino teaches the display panel of claim 13, and Lee further teaches wherein the plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged in a plurality of pad groups (110a, 110b, 110c, Fig. 2), and the plurality of pad groups comprises: a first pad group (110b, Fig. 2) is disposed on a central portion of the pad area; and a second pad group (110a or 110c, Fig. 2) is disposed on at least one side of the first pad group, and wherein the first pad group includes the first pads, and the second pad group includes the second pads (as shown in Fig. 2).
Lee does not teach wherein the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch. However, Bae further teaches first pads in a first pad group (PG1, RP1, RP2 and PG3 in Fig. 22) are spaced from each other at a first pitch, and second pads in second pad group (PG2 and PG4, Fig. 22) are spaced from each other at a second pitch different from the first pitch (pitch of PG2 and PG4 shown to be wider than pitch of PG1, RP1, RP2 and PG3 in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch in Lee in view of Bae and Diberardino, as taught by Bae, in order to improve the reliability of the electrical connection.
	Regarding claim 16, Lee in view of Bae and Diberardino teaches the display panel of claim 13, and Bae further teaches wherein the each second inclination is greater than the each first inclination (as established in above claim 13 by Bae).
	Regarding claim 19, Lee teaches a display device (Fig. 1) comprising: a display panel (100, Fig. 1; [0034]: “…an image is displayed…”) having a display area (DA, Fig. 1) and a pad area (area below DA including 100 and 140, Fig. 1) disposed on at least one side of the display area (bottom side in Fig. 1), the pad area including a plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2; see [0053], note 140 is substantially the same as 110) arranged in a first direction (horizontal direction in Fig. 2); and a circuit board (FPC, Fig. 1) including a plurality of connection pads ([0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… more specifically, the pads on either side of the second pad unit 140 may be formed as parallelograms with a predetermined inclination again…”; note this means we can refer to the pad structures in other drawing such as Fig. 2) coupleable to the pads, wherein the pads comprise: a plurality of first pads (110b, P2, Fig. 2), each of the first pads extending with respect to a first reference line (vertical imaginary line in Fig. 2) that is parallel to a second direction (vertical direction in Fig. 2) normal to the first direction; and a plurality of second pads (110a, P1 or 110c, P3, Fig. 2), each of the second pads has an each second inclination (inclination as shown in Fig. 2), and wherein at least one of a second reference line (reference line cross top ends of P1, P2, P3 in Fig. 2) and a third reference line (reference line cross bottom ends of P1, P2, P3 in Fig. 2) defined by connection respective ends of the first pads and the second pads, and wherein the second reference line is defined adjacent to the display area (top of 110a, 110b, 110c closer to display area, see Figs. 1, 2), and the third reference line is defined adjacent to an edge of the display substrate (bottom of 110a, 110b, 110c closer to edge of 100; note 140 can have same structure as in Fig. 2; [0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… with a predetermined inclination angle…”).
Lee does not teach each of the first pads has an each first inclination with respect to a first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line. However, Bae teaches each first pads (PG1, RP1, RP2, PG3, Fig. 22) has an each first inclination (inclination of PD1 and PD3, Fig. 22) with respect to a first reference line (vertical reference line) that is parallel to a second direction (vertical direction in Fig. 22); each second pads (PG2 and PG4, Fig. 22) has an each second inclination (inclination of PG2 and PG4, Fig. 22), which is different from the each first inclination, with respect to the first reference line (as shown in Fig. 22); wherein the each second inclination is greater than the each first inclination (as shown in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pads has an each first inclination with respect to a first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line in Lee, as taught by Bae, in order to improve the reliability of the electrical connection.
Lee does not teach at least one of the second reference line and the third reference line is a curved line. However, Diberardino teaches a plurality of pads (same as 14, Figs. 4-9), reference line (inner ends of 14, Figs. 4-9) and another reference line (outer ends of 14, Figs. 4-9) are curved lines (see 14 in Figs. 4-9) defined by connection respective ends of the pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the second reference line and the third reference line is a curved line in Lee in view of Bae, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.
	Regarding claim 20, Lee in view of Bae and Diberardino teaches the display device of claim 19, and Bae further teaches wherein the second inclination is greater than the first inclination (as established in above claim 19 by Bae).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bae, Diberardino, and further in view of Zhang et al. (US 10,665,151; hereinafter “Zhang”).
	Regarding claims 8 and 15, Lee in view of Bae and Diberardino teaches the display panel of claim 7. Lee does not teach wherein a maximum of the second pitch is less than a minimum of the first pitch. However, Zhang teaches a maximum of a second pitch (pitch of A1, A2, B1, B2, Figs. 3, 4) is less than a minimum of a first pitch (pitch of A3, B3 as shown in Figs. 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum of the second pitch is less than a minimum of the first pitch in Lee in view of Bae and Diberardino, as taught by Zhang, in order to improve bonding quality. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bae, Diberardino, and further in view of Park et al. (US 2017/0127512; hereinafter “Park”)
	Regarding claim 17, Lee in view of Bae and Diberardino teaches the display panel of claim 13. Lee does not explicitly teach wherein the lines comprise: a first line including: a first sub line part extending from the display area toward the pad area; and a second sub line part extending from the first sub line part and connected to the first pads; and a second line including: a third sub line part extending from the display area toward the pad area; and a fourth sub line part extending from the third sub line part and connected to the second pads, wherein the second sub line part has a third inclination with respect to the first reference line, and the fourth sub line part has a fourth inclination with respect to the first reference line different from the third inclination. However, Park teaches plurality of lines (PH1, PH2, Figs. 8, 9) extending from a display area (DA, Fig. 8) toward a pad area (PPA, Fig. 8); and the plurality of lines have the same inclination as a plurality of pads (PJ1, PJ2, PJ3, PJ4, Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  the lines comprise: a first line including: a first sub line part extending from the display area toward the pad area; and a second sub line part extending from the first sub line part and connected to the first pads; and a second line including: a third sub line part extending from the display area toward the pad area; and a fourth sub line part extending from the third sub line part and connected to the second pads, wherein the second sub line part has a third inclination with respect to the first reference line, and the fourth sub line part has a fourth inclination with respect to the first reference line different from the third inclination (note that having the lines incline the same way as each pads in Lee would result in this way, since it was taught that the first pads incline differently than the second pads in above claim 13) in Lee in view of Bae and Diberardino, as taught by Park, in order to prevent crack between connection lines and the pad groups.
	Regarding claim 18, Lee in view of Bae, Diberardino and Park teaches the display panel of claim 17, and the modified Lee teaches wherein the first inclination and the third inclination are substantially the same, and the second inclination and the fourth inclination are substantially the same (established in above claim 17 by Park that lines inclined the same as the pads).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Re claim 10, prior arts do not teach or suggest the combination of the display panel of claim 10, in particular, wherein the second inclinations of the second pads of the first sub pad groups increase in the first direction outwardly from the central portion toward the end of the pad area, and wherein the second pitch between the second pads decreases in the first direction outwardly from the central portion toward the end of the pad area.

	Re claim 11, prior arts do not teach or suggest the combination of the display panel of claim 11, in particular, wherein each of the first sub pad groups and the second sub pad groups comprises the second pads, and wherein the second inclinations of the second pads of the second sub pad groups increase in the first direction outwardly from the central portion toward the end of the pad area, and wherein the second pitch between the second pads decreases in the first direction outwardly from the central portion to the end of the pad area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Gondo (US 2012/0134120), Cho et al. (US 9,999,133), Horiguchi et al. (US 8,299,631) and Finkman et al. (US 9,257,763) disclose at least one reference lines defined by connection respective ends of pads is a curved line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841